Citation Nr: 1112976	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus Type II (DMII) claimed as secondary to service-connected hypertensive heart disease.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction claimed as secondary to service-connected hypertensive heart disease.  

3.  Entitlement to service connection for a disorder of the vas deferens.  

4.  Entitlement to service connection for depression.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1999.  

This appeal arises from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims folder was forwarded to the Board of Veterans' Appeals (Board) from the RO in Atlanta, Georgia.   

The Veteran in his February 2009 notice of disagreement limited his appeal to the issues set out on the title page.  

The issue of service connection for erective dysfunction being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for diabetes mellitus and erectile dysfunction.  A January 2006 letter to the Veteran from the RO informed him his claims had been denied.  The Veteran did not file a notice of disagreement with the January 2006 rating decision.  

2.  The evidence submitted since January 2006 is cumulative and redundant and does not relate to an unestablished fact necessary to substantiate the claim for service connection for DMII.  

3.  The evidence submitted since January 2006 relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.  

4.  The evidence does not show the Veteran has any disability related to his vas deferens.  

5.  There is no current diagnosis of depression in the claims folder.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 C.F.R. § 3.104, 20.1103 (2010).  

2.  New and material evidence has not been submitted to reopen the claim for service connection for DMII.  38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction.  38 C.F.R. § 3.156 (2010).  

4.  The criteria for service connection for a disorder of the vas deferens have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for service connection for depression have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claims in July 2008.  The RO sent him a letter in July 2008 which explained to him what was needed from him.  It informed him his claims for service connection for DMII and erectile dysfunction had previously been denied and that new and material evidence was required to reopen those claims.  New and material evidence was defined.  In the letter the RO set out the basis for the prior denial of the claims.  The RO explained to the Veteran how he could help, how VA could help him with his claim, what the evidence must show to support his claims, and how VA determines disability ratings and effective dates.  

The claims folder contains the Veteran's service treatment records and VA records of treatment.  The Veteran did not request a hearing.  The Veteran has not identified any additional relevant evidence which has not been obtained.  

The Board considered whether the Veteran should be afforded a VA examination.  The evidence of record does not include any psychiatric symptoms in service.  There are no current diagnoses of depression or any disorder of the vas deferens in his VA records.  VA examination is not required.  38 C.F.R. § 3.159 (2010).  

No further notice to the Veteran or assistance with his claims is necessary at this time.  

I.  Claims to Reopen

Relevant Laws and Regulations.  Once entitlement to service connection for a given disorder has been denied and has not been timely appealed, that determination is final.  In order to later establish service connection for the disorder in question, it is required that new and material evidence be presented warranting reopening the claim and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2010).

Factual Background and Analysis.  In March 2005 the Veteran submitted his claim for service connection for DMII and erectile dysfunction.  He asserted his service-connected hypertension caused him to develop DMII and erectile dysfunction.   

The RO denied the claim in a January 2006 rating decision.  A January 2006 letter from the RO to the Veteran informed him his claims had been denied.  The Veteran did not file a notice of disagreement with the January 2006 rating decision.  The January 2006 rating decision is final.  38 C.F.R. § 3.104, 20.1103 (2010).  New and material evidence must be submitted to reopen the claims.  To determine if new and material evidence has been submitted the Board compared the evidence in the claims folder in January 2006 with the additional evidence submitted since that date.  

The evidence in the claims folder in January 2006 included the Veteran's service treatment records.  His service treatment records include a December 1993 diagnosis of essential hypertension.  

Private medical records were submitted which included screening for diabetic retinopathy.  

A September 2005 VA examination report was in the claims folder.  It included diagnoses of hypertensive vascular disease, erectile dysfunction and DMII.  

The Veteran's records from the VA Medical Center in Augusta were also obtained.  They included records of treatment for DMII and diagnosis of erectile dysfunction.  

Based on the above records, the RO denied the claims for service connection for DMII and erectile dysfunction.  In the January 2006 rating decision the RO explained that service connection for DMII was denied as there was no objective evidence of DMII in service or dated within one year of service, and the VA examiner did not find the Veteran's DMII was related to his hypertension.  Service connection for erectile dysfunction was denied as it was not diagnosed in service and there was no evidence showing it was secondary to his hypertension. 

The evidence submitted since January 2006 includes the following:  

Duplicates of VA records containing diagnosis of DMII in September 2002.  

Additional VA records dated through August 2008, which included lists of the Veteran's medications.  

A copy of an August 2008 VA examination for a scar and residuals of an ankle fracture.  

Regarding the DMII, the records submitted since January 2006 consist only of additional VA treatment records, which primarily address treatment for unrelated disorders.  They do not include evidence which relates to the issue of service connection for DMII.  They do not include any evidence showing DMII in service or during the initial post service year.  None link DMII to the Veteran's hypertension.  The additional records are cumulative and redundant.  They include only ongoing diagnoses and follow up treatment for DMII.  This was of record at the time of the prior final denial.  The additional evidence does not address a previously unestablished fact necessary to substantiate the Veteran's claim.  New and material evidence has not been submitted to reopen the claim for service connection for DMII.  38 C.F.R. § 3.156 (2010).  

Regarding the erectile dysfunction, the VA outpatient treatment records listing medications the Veteran is taking to treat his hypertension raises the question of whether they played a role in his development of erectile dysfunction.  A possible link between the medications for treatment of hypertension and erectile dysfunction relates to a previously unestablished fact.  The additional evidence in the VA records is therefore material.  New and material evidence has been submitted to reopen the claim for erectile dysfunction claimed as secondary to service-connected hypertension.  

II.  Service Connection

Relevant laws and regulations: To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A.  Vas Deferens

The Veteran is seeking service connection for a disorder of the vas deferens.  He reported being treated in service in July 1991.  

July 1991 service treatment records reveal the Veteran had an elective sterilization.  A bilateral vasectomy was performed which included removing a small portion of the vas deferens and cauterizing the area.  

Service separation examination in June 1999 found no abnormality of the genitourinary system.  

Review of the post service VA records found no other reference to the vas deferens.  

It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The claims folder does not include any diagnosis of a disorder of the vas deferens beyond the intended result of the elective surgery.  There is no evidence that indicates he has any disability related to his vas deferens from disease or injury in service.  

Service connection for a disorder of the vas deferens is denied.  

B. Depression

Factual Background and Analysis.  In July 2008 the Veteran raised a claim for service connection for depression.  

Review of his service treatment records found no complaints of depression.  There are no records of any treatment for a psychiatric disorder in the service treatment records in the file.  The Veteran was examined in June 1999 in preparation for his retirement.  On his Report of Medical Examination the psychiatric evaluation was normal.  On his Report of Medical History the Veteran denied any history of depression or excessive worry.  Next to whether he had nervous trouble of any sort he checked that he did not know.  

VA records dated in June 2002 and March 2005, reflect negative screens for depression and post traumatic stress disorder, respectively.  Although the Veteran has indicated receiving treatment for depression at the VA Medical Center in Augusta, Georgia, copies of the records of treatment from this facility fail to show any such treatment has been provided.  (The records do show the Veteran missed an appointment in April 2008, for a post traumatic stress disorder evaluation, but there is no indication he receives treatment for any psychiatric disability.)  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regardless of the theory of entitlement, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In the absence of a current diagnosis of depression the claim must be denied.  


ORDER

As new and material evidence has not been submitted the claim for service connection for DMII including as secondary to service connected hypertension is not reopened.  

As new and material evidence has been submitted the claim for service connection for erectile dysfunction is reopened, to this extent only the appeal is granted.  

Service connection for a disorder of the vas deferens is denied.  

Service connection for depression is denied.  


REMAND

The Veteran is seeking service connection for erectile dysfunction claimed as secondary to his service-connected hypertension.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

The evidence presently in the claims folder includes a November 1999 rating decision granting service connection for hypertension and current diagnoses of erectile dysfunction.  As is explained above the Veteran is taking medications for control of his hypertension.  These medications may have played a role in the Veteran's development of erectile dysfunction.  In claims based on 38 C.F.R. § 3.310 medical evidence is required to provide a nexus between a service connected disability and the currently diagnosed disorder.  See Schroeder v. Brown, 6 Vet. App. 220 (1994).  

The regulations provide that VA will obtain a medical opinion when the evidence of record does not contain sufficient medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).  The claim must be remanded to afford the Veteran a VA examination and to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all health care providers who have treated him for erectile dysfunction since August 2008.  With any necessary authorization from the Veteran obtain copies of pertinent treatment records identified by the Veteran.  

2. The Veteran should be afforded a VA urology examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to answer the following questions:  A.) Is it at least as likely as not (50 percent probability) that the Veteran's development of erectile dysfunction was caused by his service-connected hypertension (including hypertensive heart disease or medications prescribed for treatment of hypertension or hypertensive heart disease)?  B.) If not, does the Veteran's service connected hypertension or hypertensive heart disease cause an increase in the severity of his erectile dysfunction?  If so, is the increase beyond the natural progress of the disorder?  The examiner should include the rationale for any opinion expressed, with specific reference to any clinical data which support the opinion.  

3. If the benefit sought on appeal remains denied the Veteran should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


